EXHIBIT 10.5(b)(vi)
FIFTH AMENDMENT TO TRUST AGREEMENT
BETWEEN
FIDELITY MANAGEMENT TRUST COMPANY
AND
THE SCOTTS COMPANY
     THIS FIFTH AMENDMENT, dated as of the 20 day of December, 2000, by and
between Fidelity Management Trust Company (the “Trustee”) and The Scotts Company
(the “Sponsor”);
WITNESSETH:
     WHEREAS, the Trustee and the Sponsor heretofore entered into a Trust
Agreement dated January 1, 1998 (and subsequently amended as of March 24, 1998),
with regard to The Scotts Company Nonqualified Deferred Compensation Plan (the
“Plan”); and
     WHEREAS, the Trustee and the Sponsor now desire to amend said Trust
Agreement as provided for in Section 14 thereof;
     NOW, THEREFORE, in consideration of the above premises the Trustee and the
Sponsor hereby amend the Trust Agreement by:

1.   Adding the following at the end of Section 1(a):       This Trust also will
serve as a source of funds to assist any Affiliate to meet its liabilities under
the Plan. For purposes of the Plan, “Affiliate” means any entity that is under
common control with the Sponsor within the meaning of Sections 414(b) and (c) of
the Internal Revenue Code of 1986, as amended. Any property that is contributed
to the Trust by the Sponsor (including Sponsor Stock) to meet any liability
accrued by Plan participants who are employed by an Affiliate and which is not
distributed during the term of this Trust to meet liabilities under the Plan
will revert to the Sponsor when the Trust is liquidated as provided in
Section 10.   2.   Adding the following new subsection to Section 13:

     (d) Any property (including Sponsor Stock) contributed to the Trust by an
Affiliate or the Sponsor to meet any liability accrued by Plan participants who
are employed by the Affiliate will be subject to the terms of this Section,
which will be applied to this property as if the term “Affiliate or Sponsor or
both” is substituted for the term “Sponsor” wherever it appears in Section 13(a)
through (c).

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Trustee and the Sponsor have caused this Fifth
Amendment to be executed by their duly authorized officers effective as of the
day and year first above written.

                      THE SCOTTS COMPANY       FIDELITY MANAGEMENT TRUST COMPANY
   
 
                   
By:
  /s/ George A. Murphy       By:   /s/ Carolyn Redden    
 
 
 
George A. Murphy, Vice President,          
 
   
 
  Global Compensation and Benefits       Title:   Vice President    
 
                   
 
                   
Date:
  12/20/2000       Date:   5/16/01    
 
                   

